--------------------------------------------------------------------------------

Exhibit 10.3


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

AMERICAN LITHIUM MINERALS, INC.
130 King Street West, Suite 3670
Toronto, ON M5X 1A9
Attention: Hugh Aird

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
CONVERTIBLE DEBENTURE

UNITED STATES ACCREDITED INVESTORS

INSTRUCTIONS TO PURCHASER

1.

This Subscription form is for use by United States Accredited Investors.



 

2.

COMPLETE the information on page 2 of this Subscription Agreement.



 

3. COMPLETE the Questionnaire attached on page 3 to this Subscription Agreement
(the "US Questionnaire").   4. All other information must be filled in where
appropriate.

 


--------------------------------------------------------------------------------



PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: American Lithium Minerals, Inc. (the “Issuer” or the “Company”)

Subject and pursuant to the terms set out in this Subscription Agreement and the
other schedules and appendices attached which are hereby incorporated by
reference, the Purchaser hereby irrevocably subscribes for, and on Closing will
purchase from the Issuer, the following securities at the following price:

  Debenture in the principal amount of USD$500,000, for a total purchase price
of USD$500,000.           The Purchaser owns, directly or indirectly, the
following securities of the Issuer:                 [Check if applicable] The
Purchaser is an [   ] affiliate of the Issuer.  

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

  REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS         Look Back
Investments, Inc.       Name to appear on certificate Name and account
reference, if applicable         Calle Eusebio A. Morales, Suite 1-A, #5        
Contact name      El Cangrejo, Panama City, Panama       Address Address        
        Telephone Number  

EXECUTED by the Purchaser this _______ day of _____________, 2011. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

  WITNESS:   EXECUTION BY PURCHASER:     /s/Michelle Peralta /s/Yodaus Murillo  
  Signature of Witness Authorized signatory     Michelle Peralta Look Back
Investments, Inc.     Name of Witness Name of Purchaser             Address of
Witness Name of authorized signatory (please print)       Calle Eusebio A.
Morales, Suite 1-A, #5     Accepted this 21st day of November, 2011 El Cangrejo,
Panama City, Panama     AMERICAN LITHIUM MINERALS, INC. Address of Purchaser    
Per:       /s/Hugh Aird *Telephone Number     Authorized Signatory        
*EIN/Tax ID No.:  

*Required from all Purchasers

By signing this acceptance, the Issuer agrees to be bound by the General
Provisions on pages 3 to 12 of this Subscription Agreement and the other
schedules and appendices incorporated by reference.

 


--------------------------------------------------------------------------------



UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by the Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Debentures of the Issuer. The
purpose of this Questionnaire is to assure the Issuer that the Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as adjusted by Section 413 of the
Dodd-Frank Wall Street Reform Consumer Protection Act, as indicated below:
(Please initial in the space provide those categories, if any, of an “Accredited
Investor” which the Purchaser satisfies.)

________ Category 1 An organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of US $5,000,000.   ________ Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000, excluding the
value of such person’s primary residence.   ________ Category 3 A natural person
who had an individual income in excess of US $200,000 in each of the two most
recent years or joint income with that person’s spouse in excess of US $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year.   ________ Category 4 A “bank” as defined
under Section (3)(a)(2) of the 1933 Act or savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the 1933 Act acting in its
individual or fiduciary capacity; a broker dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934 (United States); an insurance company
as defined in Section 2(13) of the 1933 Act; an investment company registered
under the Investment Company Act of 1940 (United States) or a business
development company as defined in Section 2(a)(48) of such Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the

 


--------------------------------------------------------------------------------


- 2 -

employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

________ Category 5 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States).   ________
Category 6 A director or executive officer of the Issuer.   ________ Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.  
________ Category 8 An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.

Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2011.

 

If a corporation, partnership or other entity: If an individual:     Print Name
of Purchaser/Disclosed Principal Print Name of Purchaser/Disclosed Principal    
Signature of Authorized Signatory Signature     Name and Position of Authorized
Signatory Representative Capacity, if applicable       Jurisdiction of Residence
of Purchaser/Disclosed Principal Jurisdiction of Residence of
Purchaser/Disclosed
Principal

 


--------------------------------------------------------------------------------


- 3 -

GENERAL PROVISIONS

1. Subscription

1.1 The undersigned (the "Purchaser") hereby irrevocably subscribes for and
agrees to purchase from the Issuer, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, such number
of Convertible Debentures (the "Debentures") as indicated on page 2 hereof, in
the principal amount of US$500,000 per Debenture, for the aggregate principal
amount indicated thereon (the “Subscription Proceeds”) (the “Offering”).

1.2 The Issuer and Purchaser acknowledge and agree that the purchase and sale
pursuant to the Subscription Agreement is part of and is the first purchase
under an agreement dated August 9, 2011 and executed August 15, 2011 between the
Issuer and Purchaser whereby the Purchaser pursuant to the terms of that
Agreement may subscribe for up to $2,500,000 of Debentures pursuant to the terms
and conditions of such Agreement.

1.3 The Subscription will be effective upon the Closing Date (as defined in
below Section 4.) subject to the prior delivery of the Subscription Proceeds and
to the execution and delivery by the parties of this Subscription Agreement and
all agreements and documents referenced herein.

1.4 Notwithstanding anything to the contrary herein, the Purchaser acknowledge
that, as at the date of this Agreement, the Company has insufficient authorized
capital to effect a conversion of the Debentures in accordance with the terms of
this Agreement. In addition, Purchaser acknowledges that the Company has made no
representation or warranty regarding its ability to increase its authorized
capital. However, the Company and the Purchaser each agrees to use commercially
reasonable efforts to increase the authorized capital of the Company in an
amount sufficient to accommodate the potential conversion of the Debentures in
accordance with this Agreement.

2. Description of Debentures

2.1 Each Debenture has a face value of USD$500,000, and shall be secured against
the Company's Borate Hills Property located in Nevada in accordance with the
Security Agreement attached hereto as Exhibit B hereto. Certificate(s)
representing the Debenture will be in the form attached as Exhibit A hereto.
Each Debenture shall have a term expiring on the date that is five (5) years
from the date of issuance (the "Due Date"). All or any portion of the
outstanding principal sum and accrued interest of each Debenture is convertible
from time to time on or after the Closing Date at the option of the Purchaser
into common shares (the "Shares") in the capital stock of Company. The price per
share at which the Debenture may be converted shall be one half of the average
of the closing price of the Issuer’s common stock (as quoted by OTC Markets) on
the five (5) trading days immediately following receipt of notice of conversion
and ending on the Conversion Date. The Debenture is due and payable on the Due
Date, if not converted on the Due Date. The Purchaser may, at its option, elect
to convert the Debenture held by him in accordance with the foregoing in lieu of
receiving any funds payable under the Debenture. The Debenture and the Shares
are herein collectively referred to as the “Securities”.

2.2 The Debenture carries interest at the rate of eleven percent (11%) per
annum, payable quarterly in arrears.

3. Payment

3.1 The Subscription Proceeds must accompany this Subscription and shall be paid
by certified cheque or bank draft drawn on a bank in the United States
reasonably acceptable to the Issuer, and made payable and delivered to the
Issuer. Alternatively, the Subscription Proceeds may be wired to the Issuer or
its designee pursuant to wiring instructions that will be provided to the
Purchaser upon request. If the funds are wired to the designee, the designee and
Issuer shall confirm acceptance and delivery of the funds to the satisfaction of
the Issuer.


--------------------------------------------------------------------------------


- 4 -

3.2 The Purchaser acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Issuer. In the event that this Subscription
Agreement is not accepted by the Issuer for whatever reason, which the Issuer
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Purchaser, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Purchaser at the
address of the Purchaser as set forth in this Subscription Agreement.

3.3 Where the Subscription Proceeds are paid to the Issuer, the Issuer is
entitled to treat such Subscription Proceeds as an interest free loan to the
Issuer until the earlier of such time as the Subscription is accepted and the
certificates representing the Debentures have been issued to the Purchaser and
30 days following the delivery of an executed Subscription Agreement by the
Purchaser.

4. Closing

4.1 Closing of the offering of the Debentures (the “Closing”) shall occur on or
before August 18, 2011 (the “Closing Date”).

5. Acknowledgements of Purchaser

5.1 The Purchaser acknowledges and agrees that:

(a)

the Securities have not been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;





 



(b)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;





 



(c)

Subject to compliance with applicable securities laws, the Purchaser may enter
into lawful hedging transactions in the course of any hedging position the
Purchaser assumes and may enter into lawful short positions or other lawful
derivative transactions relating to the Securities or to interests in the
Securities and may deliver the Securities or such interests in the Securities to
close out the Purchaser’s short or other positions or to otherwise settle such
derivative transactions, and the Purchaser may loan or pledge the Securities or
interests in the Securities to third parties who in turn may dispose of the
Securities.





 



(d)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of public information contained in
the Issuer’s filings with the United States Securities and Exchange Commission
(the "Issuer Public Information"). If the Issuer has presented a business plan
or any other type of corporate profile to the Purchaser, the Purchaser
acknowledges that the business plan, the corporate profile and any projections
or predictions contained in any such documents may not be achieved or be
achievable;





 



(e)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify

 


--------------------------------------------------------------------------------


- 5 -

the accuracy of the information contained in the Issuer Public Information, or
any business plan, corporate profile or any other document provided to the
Purchaser;

(f)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);





 



(g)

subject to sections 3.2 and 3.3 of this Subscription Agreement, by execution
hereof the Purchaser has waived the need for the Issuer to communicate its
acceptance of the purchase of the Securities pursuant to this Subscription
Agreement;





 



(h)

the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser's failure to
correctly complete this Subscription Agreement or the Questionnaire;





 



(i)

the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith;





 



(j)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is not in any way responsible) for compliance with applicable resale
restrictions;





 



(k)

the Securities are not listed on any stock exchange or on the NASDAQ automated
dealer quotation system and no representation has been made to the Purchaser
that any of the Securities will become listed on any stock exchange or on the
NASDAQ automated dealer quotation system;





 



(l)

the Securities are currently quoted on the OTC (QB) electronic inter-dealer
quotation system operated by OTC Markets Group, Inc., however there is no
guarantee that the Securities will remain quoted on the OTC (QB) or on any other
inter-dealer quotation system;





 



(m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;





 



(n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;





 



(o)

there is no government or other insurance covering any of the Securities; and





 



(p)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason.

 


--------------------------------------------------------------------------------


- 6 -

6. Representations, Warranties and Covenants of the Purchaser

6.1 The Purchaser hereby represents and warrants to and covenants with the
Issuer (which representations, warranties and covenants shall survive the
Closing) that:

 

(a)

the Purchaser and each beneficial purchaser for whom it is acting is resident
in, or if not an individual, has its head office in, the jurisdiction set out on
the execution page of this Subscription Agreement and such address was not
created and is not used solely for the purpose of acquiring the Debentures;

 



 

 

(b)

if the Purchaser or any beneficial purchaser for whom the Purchaser is acting is
resident in the United States, the Purchaser is U.S. Accredited Investor (as
defined in Rule 501(a) of Regulation D) and is acquiring the Debentures as an
investment for its own account, or for the account of a as to which it exercises
sole investment discretion, and not with a view to any resale, distribution or
other disposition of the Debentures in violation of the federal or state
securities laws of the United States, and the Purchaser has concurrently
executed and delivered to the Issuer a completed United States Accredited
Investor Questionnaire in the form attached to this Subscription Agreement;

 



 

 

(c)

the Purchaser has received and carefully read this Subscription Agreement;

 



 

 

(d)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

 



 

 

(e)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

 



 

 

(f)

the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

 



 

 

(g)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

 



 

 

(h)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

 



 

 

(i)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Issuer, and the Purchaser is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

 



 

 

(j)

the Purchaser understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Issuer;

 


--------------------------------------------------------------------------------


- 7 -

(k)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the Closing Date of the purchase of the Debentures;





 



(l)

the Purchaser is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Purchaser has not
subdivided his interest in the Securities with any other person;





 



(m)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;





 



(n)

the Purchaser has made an independent examination and investigation of an
investment in the Securities and the Issuer and has depended on the advice of
its legal and financial advisors and agrees that the Issuer will not be
responsible in anyway whatsoever for the Purchaser's decision to invest in the
Securities and the Issuer;





 



(o)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an "Accredited Investor", as the
term is defined under Regulation D of the 1933 Act;





 



(p)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Purchaser has sole investment discretion with
respect to each such account, and the Purchaser has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;





 



(q)

the Purchaser is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and





 



(r)

no person has made to the Purchaser any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities ;



 

 



(ii)

that any person will refund the purchase price of any of the Securities ;





 



(iii)

as to the future price or value of any of the Securities; or

 

(s)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the securities of the Issuer on any stock exchange or
automated dealer quotation system.

7. Acknowledgement and Waiver

7.1 The Purchaser has acknowledged that the decision to purchase the Securities
was solely made on the basis of the Issuer Public Information (as defined in
paragraph 5.1 (d) above). Accordingly, the Purchaser hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Purchaser might be entitled in connection
with the distribution of any of the Securities.


--------------------------------------------------------------------------------


- 8 -

8. Representations and Warranties of the Issuer

8.1 The Issuer represents and warrants to the Purchaser as of the date hereof
and as of each applicable Closing Date that:

(a)

the Issuer is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the power and authority to conduct the
business which it conducts and proposes to conduct;





 



(b)

the Issuer’s execution, delivery, performance of this Agreement, the Securities
and any other agreement executed and delivered by the Issuer pursuant to this
Agreement or in connection herewith (collectively the “Transaction Documents”)
have been duly authorized, executed and delivered by the Issuer and are valid
and binding agreement enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Issuer has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder;





 



(c)

no consent, approval, authorization or order of any court, governmental agency
or body or arbitrator having jurisdiction over the Issuer, or any other Person
is required for the execution by the Issuer of the Transaction Documents and
compliance and performance by the Issuer of its obligations under the
Transaction Documents including, without limitation, the issuance and sale of
the Securities;





 



(d)

except as disclosed in the Issuer Public Information, the Issuer is not in
default of any material term, covenant or condition under or in respect of any
judgment, order, agreement or instrument to which it is a party or to which it
or any of the property or assets thereof are or may be subject, and no event has
occurred and is continuing, and no circumstance exists which has not been
waived, which constitutes a default in respect of any commitment, agreement,
document or other instrument to which the Issuer is a party or by which it is
otherwise bound entitling any other party thereto to accelerate the maturity of
any amount owing thereunder or which could have a material adverse effect upon
the condition (financial or otherwise), property, assets, operations or business
of the Issuer;





 



(e)

the Securities have been duly authorized and, when issued in accordance with the
terms of this Agreement and the Securities, as applicable, and upon payment of
the agreed upon consideration therefore:

 

(i)

will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws;



 

 



(ii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Issuer; and





 



(iii)

assuming the representations and warrants of the Purchaser pursuant to this
Agreement are true and correct, will not result in a violation of Section 5
under the 1933 Act.

The Issuer will use its reasonable commercial efforts to reserve from its duly
authorized capital stock the common shares issuable pursuant to the Debentures
in order to issue the Shares;

(f)

the Issuer has not engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the 1933 Act) in
connection with the offer or sale of the Securities;

 


--------------------------------------------------------------------------------


- 9 -

(g)

During the two (2) years prior to the date hereof, the Issuer has filed annual,
quarterly and current reports pursuant to US securities laws and has filed all
reports required to be filed by it under such US securities laws (all of the
foregoing filed prior to the date hereof or prior to the Closing Date, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective dates, such reports complied in all
material respects with the requirements under US securities laws except to the
extent that the Issuer filed amendments to such reports in which event the SEC
Documents, as amended, complied in all material aspects with the requirements
under US securities laws and the rules and regulations of the SEC promulgated
thereunder. None of the SEC Documents at the time they were filed with the SEC
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;





 



(h)

there is no action, suit or legal proceeding (“Action”) which adversely affects
or challenges the legality, validity or enforceability of any of the Loan
Documents or the Securities. The SEC has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Issuer under US securities laws;





 



(i)

the Issuer is not, and is not an affiliate of, and immediately following the
Closing Date will not have become, and “investment company” within the meaning
of the Investment Company Act of 1940, as amended;





 



(j)

Neither the Issuer, nor to the knowledge of the Issuer, any agent or other
Person acting on behalf of the Issuer, has, directly or indirectly:





 

  (i) used any funds, or will use any proceeds from the sale of the Debentures,
for any unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity;     (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign political parties or campaigns from corporate funds;     (iii) failed to
disclose fully any contribution made by the Issuer (or made by any Person acting
on their behalf of which the Issuer is aware) which is in violation of law; or  
  (iv) has violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder;





 



(k)

The operation of the Issuer are and have been conducted at all times in
compliance with the money laundering statutes of applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations,
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively the “Money Laundering Laws”) and no action, suit, or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Issuer with respect to the Money Laundering Laws is
pending, or the best knowledge of the Issuer, threatened;





 



(l)

None of the Issuer, any of their affiliates and any Person acting in their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of the shareholders of the Issuer for the purposes of any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Issuer are listed, designated or quoted;

 


--------------------------------------------------------------------------------


- 10 -

  (m)     

the Issuer is not in violation of any term of or in default under any
certificate of designations of any outstanding series of common or preferred
stock of the Issuer, its Articles of Incorporation or Bylaws or their
organizational charter or certificate of incorporation or bylaws, respectively.
The Issuer is not in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Issuer, and the Issuer will not
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Issuer possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Issuer has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

        (n)     

the Issuer understands and acknowledges that the number of Shares issuable upon
conversion of the Debentures will increase in certain circumstances. The Issuer
further acknowledges that its obligation to issue Shares upon conversion of the
Debentures in accordance with this Agreement and the Debentures is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Issuer;

        (o)     

the Issuer has leasehold title to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Issuer, free and clear of all liens, encumbrances and defects except such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Issuer. Any real
property and facilities held under lease by the Issuer are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Issuer; and

        (p)     

the Issuer:

   



 

  (i)     

is in compliance with any and all Environmental Laws (as hereinafter defined);

        (ii)     

has received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and

        (iii)     

is in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

9. Legending of Subject Securities

9.1 The Purchaser hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:


--------------------------------------------------------------------------------


- 11 -

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

9.2 The Purchaser hereby acknowledges and agrees to the Issuer making a notation
on its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

10. Costs

10.1 The Purchaser acknowledges and agrees that all costs and expenses incurred
by the Purchaser (including any fees and disbursements of any special counsel
retained by the Purchaser) relating to the purchase of the Debentures shall be
borne by the Purchaser.

11. Governing Law

11.1 This Subscription Agreement will be governed by and construed in accordance
with the internal laws of Nevada (without reference to its rules governing the
choice or conflict of laws), and the parties hereto irrevocably attorn and
submit to the exclusive jurisdiction of the courts of Nevada with respect to any
dispute related to this Subscription Agreement.

12. Survival

12.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Purchaser pursuant hereto.

13. Assignment

13.1 This Subscription Agreement is not transferable or assignable.

14. Severability

14.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

15. Entire Agreement

15.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuer or by anyone else.

16. Notices

16.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Purchaser shall be directed to the
address on page 2 and notices to the Issuer shall be directed to it at AMERICAN
LITHIUM MINERALS, INC. 130 King Street West, Suite 3670, Toronto, ON M5X 1A9
Attention: Hugh Aird


--------------------------------------------------------------------------------


- 12 -

17. Counterparts and Electronic Means

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

18. Time is of the essence

Time shall be of the essence of this Subscription Agreement.


--------------------------------------------------------------------------------



EXHIBIT A

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

US$500,000

SECURED 11% CONVERTIBLE DEBENTURE

Issued by:

AMERICAN LITHIUM MINERALS, INC.
(herein the “Company”)

Due August 18, 2016 Debenture #_____


All amounts described herein refer to US dollars unless otherwise specified.

1. PROMISE TO PAY

  (a)     

Principal

For value received, the Company, a Nevada corporation, having an office at _130
King Street West, Suite 3670, Toronto, ON M5X 1A9, HEREBY PROMISES TO REPAY to
Look Back Investments Inc. (the “Holder”) the principal sum of FIVE HUNDRED
THOUSAND DOLLARS in the lawful money of United States of America (US$500,000),
together with interest on the balance of the principal sum from time to time
remaining unpaid as provided for in Section 1(b) hereof, at 4:00 p.m. (Pacific
Standard Time) on August 18, 2016 (the “Due Date”) subject to such principal sum
being reduced through conversion of a portion of same into common shares in the
capital of the Company pursuant to Section 5 hereof.

  (b)     

Interest

The outstanding portion of the principal sum from time to time will bear
interest at a rate equal to eleven percent (11%) per annum, payable quarterly in
arrears.

2. DEFAULT

  (a)     

One hundred percent (100%) of the principal money hereby secured and accrued
interest shall immediately become due and payable:

   



 

  (i)     

if the Company defaults in the observance or performance of any term, covenant
or condition contained in this Debenture and such default is not remedied within
fifteen (15)


--------------------------------------------------------------------------------


- 2 -

business days after service on the Company by the Holder of a notice in writing
requiring that such default be remedied;

  (ii)     

if the Company becomes bankrupt or insolvent or goes into liquidation, either
voluntarily or under any order of a court of a competent jurisdiction, or makes
a general assignment for the benefit of its creditors, or otherwise acknowledges
its insolvency;

        (iii)     

the Company ceases or threatens to cease to carry on business;

        (iv)     

a receiver, receiver and manager or receiver-manager of any property, assets or
undertaking of the Company is appointed;

        (v)     

any execution, sequestration or other process of any kind becomes enforceable
against the Company, or a distress or analogous process is levied upon any
property or asset of the Company;

        (vi)     

the Company defaults in or under any obligation or agreement, other than this
Debenture, which requires payment by the Company of any amount in excess of Two
Hundred and Fifty Thousand Dollars in the lawful money of the United States
(US$250,000);

        (vii)     

the holder of any encumbrance against any property or asset of the Company does
anything to enforce or realize on such encumbrance;

        (viii)     

the Company permits any sum which has been admitted as due and payable by it, or
which is not disputed to be due and payable by it, to remain unpaid for ninety
(90) days after legal proceedings have been taken to compel payment thereof;

        (ix)     

the Company loses its certificate of incorporation by expropriation, forfeiture
or otherwise; or

        (x)     

the Holder in good faith believes, and has commercially reasonable grounds to
believe, that the prospect of payment or performance of any of the obligations
of the Company is materially impaired.

3. COVENANTS OF THE COMPANY

The Company hereby covenants with the Holder that at all times during the
currency of this Debenture it:

  (a)     

will well and truly pay all monies which it may become obligated to pay to the
Holder;

        (b)     

promptly pay as and when due all amounts and perform all obligations as may be
required in order to prevent the enforcement of any security interests which may
rank prior to or equally with the security interests granted to the Holder in
respect of this Debenture;

        (c)     

will maintain and secure its incorporation and corporate organization in good
standing;

        (d)     

will conduct its business in a proper and businesslike manner and, subject to
all the provisions herein contained, diligently preserve all the rights, powers,
privileges and goodwill owned by it;

        (e)     

will assume and pay all costs, charges and expenses, including legal costs of
the Holder incidental to:

   



 

  (i)     

the preparation of this Debenture; and

   



 


--------------------------------------------------------------------------------


- 3 -

  (ii)     

any proceedings taken to enforce the remedies under this Debenture, or by reason
of non- payment or procuring payment of the monies secured by this Debenture;
and

   



 

  (f)     

will strictly comply with every covenant and undertaking hereunder.

4. WAIVER

The Holder may waive any breach of the Company of any of the provisions
contained in this Debenture, or any default by the Company in the observance or
performance of any covenant or condition required to be observed or performed by
the Company under the terms of this Debenture; provided always that no failure
or delay on the part of the Holder to exercise any right, power or remedy given
herein or by statute or at law or in equity or otherwise shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

5. CONVERSION

Upon issuance of this Debenture, the Holder shall have the right to convert all
or any portion of the principal sum and accrued interest of this Debenture
remaining outstanding and owing to the Holder (the “Convertible Indebtedness”)
(as at the date of the election to so convert) into common shares (the “Shares”)
in the capital stock of the Company. The price per share shall be one half (1/2)
of the average of the closing price of the Company’s common stock (as quoted by
OTC Markets) on the five (5) trading days immediately following receipt of the
notice of conversion and ending on the date of conversion. The Holder may, at
its option, elect to convert the Debentures held by the Holder in accordance
with the foregoing in lieu of receiving any funds payable under the Debentures.

Such conversion may be effected by the presentation of this Debenture at the
offices of the Company, accompanied by a conversion notice (the “Conversion
Notice”) in the form attached as Appendix 1, signed by the Holder, notifying the
Company as to the exercise of the right of conversion, specifying the amount of
the Convertible Indebtedness being converted, and setting forth the name(s) and
address(es) of the nominee(s) of the Holder in whose name(s) the Shares issuable
upon such conversion are to be registered. Such conversion shall be deemed to
have been effected immediately prior to the close of business on the date the
Company receives the Conversion Notice.

As promptly as practicable after the presentation of this Debenture for
conversion, the Company shall cause to be issued to the Holder or the Holder’s
nominee(s) a certificate or certificates representing the number of fully paid
and non-assessable Shares into which all or any portion of the Convertible
Indebtedness has been converted and shall cause the Holder or the Holder’s
nominee(s) to be entered in its books as the holder(s) of the number of Shares
into which any of the Convertible Indebtedness is converted.

In the event that any amounts remain outstanding hereunder after giving effect
to such conversion, the Company shall issue a new Debenture having a face amount
equal to the remaining Convertible Indebtedness owing by the Company to the
Holder as promptly as practicable after the presentation of this Debenture for
conversion.

The conversion of the Convertible Indebtedness shall in respect of the amount so
converted be deemed to have been made immediately prior to the close of business
on the date on which this Debenture is surrendered for conversion. The Holder’s
rights in respect of the converted portion shall terminate at such time of
surrender, and the nominee(s) of the Holder entitled to receive the Shares into
which all or any portion of any of the Convertible Indebtedness is converted
shall be treated, as between the Company and such person or persons, as having
become the holder or holders of record of such Shares on that date, provided
that if this Debenture is surrendered for conversion on any day on which the
register for the Company’s common shares is closed, the Holder or the Holder’s
nominee(s) entitled to receive Shares upon the conversion of this Debenture
shall become the shareholder(s) of record of such Shares as of the date on which
the common share register is next open.


--------------------------------------------------------------------------------


- 4 -

6. FRACTIONAL SHARES

No fractional Shares shall be issued upon conversion of any Debentures, and in
lieu of any fractional Shares which would otherwise be issuable upon conversion,
the Company shall pay a cash adjustment equal to such fraction multiplied by the
Conversion Price then in effect; and in determining the number of Shares and the
payment, if any in lieu of fractional shares that the Holder shall receive, the
principal sums of all debentures being converted as at a particular date shall
be aggregated.

7. SECURITY INTEREST

(a) The Debenture is secured by a security interest granted to the Holder for
the benefit of the Holder pursuant to a Security Agreement, as delivered by the
Company. The Company acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Company, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under this
Agreement and any other agreement to which the Holder and Company are parties
(collectively, "Loan Documents") and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law. The Company expressly waives the
benefit of the automatic stay imposed by 11 U.S.C. Section 362. Furthermore, the
Company expressly acknowledges and agrees that neither 11 U.S.C. Section 362 nor
any other section of the bankruptcy code or other statute or rule (including,
without limitation, 11 U.S.C. Section 105) shall stay, interdict, condition,
reduce or inhibit in any way the ability of the Holder to enforce any of its
rights and remedies under the Loan Documents and/or applicable law. The Company
hereby consents to any motion for relief from stay that may be filed by the
Holder in any bankruptcy or insolvency proceeding initiated by or against the
Company and, further, agrees not to file any opposition to any motion for relief
from stay filed by the Holder. The Company represents, acknowledges and agrees
that this provision is a specific and material aspect of the Loan Documents, and
that the Holder would not agree to the terms of the Loan Documents if this
waiver were not a part of this Debenture. The Company further represents,
acknowledges and agrees that this waiver is knowingly, intelligently and
voluntarily made, that neither the Holder nor any person acting on behalf of the
Holder has made any representations to induce this waiver, that the Company has
been represented (or has had the opportunity to he represented) in the signing
of this Note and the Loan Documents and in the making of this waiver by
independent legal counsel selected by the Company and that the Company has
discussed this waiver with counsel.

8. RESERVES AND ADJUSTMENTS

  (a)     

The Company covenants and agrees that so long as this Debenture is outstanding
it will at all times reserve out of its unissued share capital against the
conversion rights conferred on the holder of such Debenture a sufficient number
of unissued Shares to entitle all of the principal sum and accrued interest
outstanding under such Debenture outstanding to be converted upon the basis and
upon the terms and conditions provided for in this Debenture.

        (b)     

in the event of any subdivision or redivision or change of the Shares at any
time while this Debenture is outstanding into a greater number of Shares, the
Company shall deliver, at the time of the exercise thereafter of the right of
conversion by the registered holder of this Debenture, such additional number of
Shares as would have resulted from such subdivision, redivision or change if the
right of conversion had been exercised prior to the date of such subdivision,
redivision or change. In the event of any consolidation or change of the Shares
any time while this Debenture is outstanding into a lesser number of Shares, the
number of Shares deliverable by the Company on the exercise thereafter of the
right of conversion shall be reduced to such number of Shares as would have
resulted from such consolidation or change if the right of conversion had been
exercised prior to the date of such consolidation or change; and

        (c)     

if the Company shall declare and pay a stock dividend upon its Shares or a
dividend upon its Shares payable at the option of the respective holders either
in Shares or in cash then in each such case from and after the payment date of
such dividend the conversion right herein provided for

     


--------------------------------------------------------------------------------


- 5 -

shall be increased in proportion to the increase in the number of outstanding
Shares of the appropriate class resulting from such dividend.

9. NOTICES

Any notice, direction or other instrument required or permitted to be given
under this Debenture by the Holder to the Company or the Company to the Holder
shall be in writing and may be given by delivering same or transmitting same by
facsimile transmission or similar method of the following address:

  If to the Company:       American Lithium Minerals, Inc.   130 King Street
West, Suite 3670   Toronto, ON M5X 1A9   Attention: Hugh Aird       If to the
Holder:       Look Back Investments Inc.   .     Calle Eusebio A. Morales,  
Suite 1-A, #5 El Cangrejo   Panama City, Panama         Attention: Evelyn
Quintero Gonzalez, President


Any notice, direction or instrument aforesaid shall:

  (a)     

if delivered, be deemed to have been given or made at the time of delivery; and

        (b)     

if transmitted by facsimile transmission or similar method will be deemed to
have been given or made on the next business day following the day on which it
was so transmitted.

Any party may give written notice of change of address in the same manner, in
which event such notice shall thereafter be given to it as above provided at
such changed address.

10. NO MERGER

This Debenture shall not operate by way of merger of any indebtedness or
liability of the Company or any other person or persons to the Holder hereunder
or under any deed, guarantee, contract, draft, bill of exchange, promissory note
or other negotiable instrument by which the same may now or at any time
hereafter be represented or evidenced and no judgment recovered by the Holder
shall merge or in any way affect the Holder’s right to interest as aforesaid.

11. ENUREMENT

This Debenture and the charges created hereby and all its provisions shall enure
to the benefit of the Holder, its successors and permitted assigns, and shall be
binding upon the Company, its successors and assigns.

12. ASSIGNABILITY


--------------------------------------------------------------------------------


- 6 -

The obligations of the Company under this Debenture are not assignable without
the consent of the Holder. This Debenture shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of the Holder and the
permitted assigns of the Debenture.

13. TIME IS OF THE ESSENCE

Time shall be of the essence of this Debenture.

14. INTERPRETATION

The following rules shall be applied in interpreting this Debenture:

  (a)     

Cross Reference

         

Unless otherwise stated a reference herein to a numbered or lettered clause
refers to the clause bearing that number or letter in this Debenture.

        (b)     

Proper Law

         

The proper law of this Debenture is the law of the State of Nevada (without
reference to its rules governing the choice or conflict of laws), and the
parties hereto irrevocably attorn and submit to the exclusive jurisdiction of
the courts of Nevada in all matters concerning the interpretation and
enforcement of this Debenture.

        (c)     

Severability

         

If a provision of this Debenture shall be found to be wholly or partially
invalid, this Debenture shall be interpreted as if the invalid provision had not
been a part hereof.

        (d)     

Headings

         

The headings of the clauses of this Debenture have been inserted for reference
only and do not defined, limit, alter or enlarge the meaning of any provision of
this Debenture.

   



 

IN WITNESS WHEREOF this Debenture has been executed and delivered this 18th day
of August, 2011   AMERICAN LITHIUM MINERALS LTD.   Per: ________ Name: Title   I
have authority to bind the Company

 


--------------------------------------------------------------------------------



APPENDIX 1
FORM OF CONVERSION NOTICE

TO: American Lithium Minerals, Inc.

The undersigned, the registered holder (the “Holder”) of the enclosed Debenture,
hereby irrevocably elects to convert such Debenture (or $__________ of the
principal amount and accrued interest thereof) into common shares (the “Shares”)
of American Lithium Minerals, Inc. (the “Company”), in accordance with the terms
of the enclosed Debenture and directs that the Shares issuable and deliverable
upon the conversion be issued and delivered to the person indicated below.

DATED:           Name of Holder (Please Print)           By:     Authorized
Signatory                 Official Capacity or Title (Please Print)            
  Address                 Address                 Telephone Number            
Register the Shares as set forth below:   Deliver the Shares as set forth below:
            Name   Name             Account reference, if applicable   Account
reference, if applicable             Address   Contact Name             Address
  Address                 Address                 Telephone Number

 


--------------------------------------------------------------------------------